Shulman, Judge.
This court having entered on October 2,1979, a judgment in the above-styled case, 151 Ga. App. 801 (261 SE2d 726), affirming the judgment of the trial court; and the judgment of this court having been reversed as to defendant Lewis on certiorari by the Supreme Court in Sheffield v. Lewis, 246 Ga. 19 (268 SE2d 615) (1980) the judgment heretofore rendered by this court is vacated, and the judgment of the Supreme Court is made the judgment of this court.

Judgment reversed.


Smith and Birdsong, JJ., concur.